EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title
	The title is amended as follows:
GENERATING AUGMENTED REALITY VEHICLE INFORMATION FOR A VEHICLE CAPTURED BY CAMERAS IN A VEHICLE LOT

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s remarks filed November 20, 2020, are responsive to the office action mailed September 2, 2020.  Claims 1-20 were previously pending and claims 1, 8, 10, and 13-17, have been amended.  Claims 1-20 are therefore currently pending and considered in this office action.
Pertaining to objection in the previous office action
The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The amendment has rendered moot this objection and it is withdrawn.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-7, 10, and 15-20, were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The amendment has overcome this ground of rejection of those claims.
Pertaining to rejection under 35 USC 103 in the previous office action
s 8-9, 11, and 13-14, were rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Paper No. 20190725; Patent No. US 8,860,760 B2) in view of Canada et al. (Paper No. 20200101; Patent No.: US 10,319,150 B1), and Claims 1-3, 5-7, 10, 15-17, and 19-20, were rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Paper No. 20190725; Patent No. US 8,860,760 B2) in view of Canada et al. (Paper No. 20200101; Patent No.: US 10,319,150 B1) and further in view of Adato et al. (Paper No. 20200101; Patent No. US 10,452,924 B2).  Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Paper No. 20190725; Patent No. US 8,860,760 B2) in view of Canada et al. (Paper No. 20200101; Patent No.: US 10,319,150 B1) and further in view of Sang et al. (Paper No. 20190725; Patent No.: US 8,650,147 B2), and claims 4 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Paper No. 20190725; Patent No. US 8,860,760 B2) in view of Canada et al. (Paper No. 20200101; Patent No.: US 10,319,150 B1) and further in view of Adato et al. (Paper No. 20200101; Patent No. US 10,452,924 B2) and Sang et al. (Paper No. 20190725; Patent No.: US 8,650,147 B2).
The amendment has overcome these grounds of rejection.
Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed November 20, 2020, with respect to the rejection of claims 1-3, 5-7, 10, 15-17, and 19-20, under 35 U.S.C. 103 as being unpatentable over Chen et al. (Paper No. 20190725; Patent No. US 8,860,760 B2) in view of Canada et al. (Paper No. 20200101; Patent No.: US 10,319,150 B1) and further in view of Adato et al. (Paper No. 20200101; Patent No. US 10,452,924 B2), the et al. (Paper No. 20190725; Patent No. US 8,860,760 B2) in view of Canada et al. (Paper No. 20200101; Patent No.: US 10,319,150 B1), the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Chen et al. (Paper No. 20190725; Patent No. US 8,860,760 B2) in view of Canada et al. (Paper No. 20200101; Patent No.: US 10,319,150 B1) and further in view of Sang et al. (Paper No. 20190725; Patent No.: US 8,650,147 B2), and the rejection of claims 4 and 18 under 35 U.S.C. 103 as being unpatentable over Chen et al. (Paper No. 20190725; Patent No. US 8,860,760 B2) in view of Canada et al. (Paper No. 20200101; Patent No.: US 10,319,150 B1) and further in view of Adato et al. (Paper No. 20200101; Patent No. US 10,452,924 B2) and Sang et al. (Paper No. 20190725; Patent No.: US 8,650,147 B2), have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.
As noted above the amendment has overcome these grounds of rejection, and the argument reiterates the effect of the amendment.

The most closely applicable prior art has thus been previously introduced and distinguished by amendment and argument during the course of prosecution.  The most closely applicable prior art not previously discussed is patent reference Osterhout et al. (Pub. No. US 2012/0194549 A1).  Osterhout teaches user interactions with cameras and a camera equipped unmanned aerial vehicle (UAV) but only references UAVs tangentially as among a variety of controllable devices with military combat applications rather than in anything suggesting a product investigation environment.  Osterhout does 
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
	Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”  Failure by the examiner to respond to any statement by applicant commenting on reasons for allowance does not give rise to any implication.  MPEP 1302.14; 37 CFR 1.104.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        February 19, 2021